          Case 1:11-cv-01590-LTS-HBP Document 668-1 Filed 12/01/20 Page 1 of 1
                                                                                                           December 02, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 399605004030




Delivery Information:


Status:                        Delivered                                   Delivered To:                 Residence

Signed for by:                 Signature not required                      Delivery Location:

Service type:                  FedEx Standard Overnight                                                  WEST SIMSBURY, CT,

Special Handling:              Deliver Weekday;                            Delivery date:                Dec 1, 2020 16:21
                               Residential Delivery



Shipping Information:


Tracking number:                        399605004030                       Ship Date:                       Nov 30, 2020

                                                                           Weight:                          0.5 LB/0.23 KG



Recipient:                                                                  Shipper:

WEST SIMSBURY, CT, US,                                                     ALEXANDRIA, VA, US,




                    Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                        because a signature was not required.




Thank you for choosing FedEx
